             Case 1:10-cv-04039-SDG Document 56 Filed 08/31/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

    UNITED STATES OF AMERICA and the
    STATE OF GEORGIA,
            Plaintiffs,
                                                                 Civil Action No.
                             v.
                                                                1:10-cv-04039-SDG
    DEKALB COUNTY, GEORGIA,
            Defendant.

                                          ORDER

            This matter is before the Court on a sua sponte review of the docket. On July

10, 2020, the parties filed a joint status report indicating that they had reached an

agreement in principle to modify the Consent Decree entered in this case.1

The parties stated that they expected to file the proposed modified Consent Decree

with the Court after final approval by the appropriate officials from the United

States, State of Georgia, and DeKalb County.2 To date, the parties have not

submitted a proposed modified Consent Decree.

            As such, the parties are DIRECTED to file a second joint status report on or

before September 10, 2020. This report should provide an estimated date by which



1     ECF 53.
2     Id.
       Case 1:10-cv-04039-SDG Document 56 Filed 08/31/20 Page 2 of 2




the parties expect to receive the necessary approvals and file their proposed

modified Consent Decree for consideration.

      SO ORDERED this the 31st day of August 2020.


                                                   Steven D. Grimberg
                                             United States District Court Judge
